DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 03/12/2021. Claims 1-32 are pending. Claims 9, 10, 20, and 24-32 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 03/12/2021 with respect to amended claims 1, 6, 8, 12, and 22 have been fully considered and are persuasive. However, upon further consideration a new grounds of rejection has been set forth below.
Claim Objections
Claims 6, 13, 17, 26, 27, 30, and 31 are objected to because of the following informalities: typographical errors. 
Line 4 of claim 6 should end in a semi-colon (;).
Line 3 of claim 13 should read “to the suture placed across the incision.”
Claim 17 should read “and configured to extend toward the incision to be closed.”
Line 2 of claim 26 should read “define a needle trajectory.”
Lines 1-2 of claim 27 should read “wherein the prongs comprise[[s]] barbs 
Claim 30 should read “The method of claim [[24]] 28, wherein the surgical incision is a sclerotomy incision in an eye, and choroid underlying the sclerotomy incision is pre-treated withPage 9 of 15E-293-2016-0-US-03Attorney Reference Number 4239-97724-07 Application Number 16/348,855a laser to cauterize blood vessels in the choroid underlying the sclerotomy incision prior to making the sclerotomy incision.”
28, wherein the surgical incision is a sclerotomy incision in an eye of a recipient, and retinal tissue or artificial retina is transplanted into the retina of the eye of the recipient, further comprising immunosuppressing the recipient of the retinal tissue or artificial retina retinal tissue or artificial retina.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the incision” in line 15. There is insufficient antecedent basis for this limitation in the claim. Claim 1 further recites the limitation “compression prongs that extend downwardly from the inferior surface of each jaw” in line 14. It is unclear as to whether this “the inferior surface” the same inferior surface or a different inferior surface than is recited in line 12, which is defined for the clamp but is not defined with respect to any specific location thereon. Furthermore, it is unclear as to which direction 
Claim 15 recites the limitation "the path” and “the suture guide" in line 6. There is insufficient antecedent basis for these limitations in the claim. Examiner suggests amending the claim to read “along the needle trajectory.” Claim 16 is also rejected due to its dependency from rejected claim 15.
Claim 17 recites the limitation “the inferior surface of each jaw” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 17 defines the direction the prongs extend with respect to tissue. However, since tissue is not and cannot be considered a part of the claimed invention, the direction the prongs extend can vary depending on where tissue is placed with respect to the clamp. Therefore, the limitation is rendered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles et al. (US Pub. No. 2004/0133218).
Charles discloses a surgical instrument for clamping a target structure (for example, see Figures 3 and 4), comprising a clamp (100) having a first jaw (112) forming a first clamping surface (inside surface facing the second jaw), and a second jaw (112) forming a second clamping surface (inside surface facing the first jaw) that opposes the first clamping surface (for example, see Figures 3 and 4), a handle (130) connecting the first and second jaws (for example, see Figures 3 and 4), wherein the handle (130) has a resilient bias that resiliently biases the first clamping surface and second clamping surface against each other into a substantially closed relationship for clamping the target structure (for example, see paragraph 116), wherein the handle (130) is movable (by spreading apart)  to overcome the resilient bias and open the clamp by moving the first jaw and/or the second jaw to an open position while maintaining the first clamping surface and the second clamping surface in a substantially aligned orientation relative to one another (for example, see paragraphs 15 and 16), wherein the clamp has an inferior surface (bottom surface) for resting on tissue to be clamped, and an opposing superior surface (top surface) that faces upwardly away from the inferior surface, wherein the clamp further comprises compression prongs (120) that extend downwardly from the inferior surface of the clamp (for example, see Figures 3 and 4), wherein the first and second clamping surfaces are arcuate (the portions surrounding aperture 122 are arcuate), and the prongs (120) are curved barbs (for example, see Figure 4).
Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US Patent No. 5,053,045).
Schmidt discloses a surgical instrument for clamping a target structure (for example, see Figures 3-4), comprising a clamp (10) having a first jaw (32) forming a first clamping surface (inside surface), and a second jaw (40) forming a second clamping surface (inside surface) that opposes the first clamping surface (for example, see Figures 3-5), a handle (24, 28, 36) connecting the first and second jaws wherein the handle has a resilient bias that resiliently biases the first clamping surface and second clamping surface against each other into a substantially closed relationship for clamping the target structure (for example, see column 5, lines 41-45), wherein the handle is movable to overcome the resilient bias and open the clamp by moving the first jaw and/or the second jaw to an open position while maintaining the first clamping surface and the second clamping surface in a substantially aligned orientation relative to one another (for example, see column 6, line 65 – column 7, line 12), an alignment guide (30, 38) that maintains the first and second clamping surfaces in the substantially aligned relationship to one another throughout a range of motion between an opened and closed position of the jaws to maintain movement of the jaws in a plane of the range of motion and to resist torque that would twist the first and second clamping surfaces out of the aligned relationship (for example, see column 7, lines 37-57), wherein the alignment guide (30, 38) comprises interdigitating alignment members (30, 38) carried respectively by each of the first (32) and second (40) jaws (for example, see 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. as applied to claim 1 above, and further in view of Attinger et al. (US Pub No. 2005/0251204).
Charles discloses the claimed invention except for the prongs being substantially straight needles. Attinger also discloses a surgical instrument (10) for clamping a target tissue comprising first and second jaws (12, 12) having inferior surfaces (bottom surfaces) and compression prongs (20) extending downwardly from the inferior surface of each of the first and second jaws (for example, see Figure 4). Attinger teaches the compression prongs are substantially straight needles (for example, see Figure 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Charles’ compression prongs as substantially straight needles as taught by Attinger. 
Allowable Subject Matter
Claims 8, 12-14, 22, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the alignment members comprise a pair of parallel guide bars extending from the first jaw toward the second jaw, and an alignment bar extending from the second jaw toward the first jaw, wherein the alignment bar slides between the parallel guide bars to maintain movement of the jaws in a plane defined by the parallel guide bars.
Regarding claims 12-14, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a suture guide slot that extends through the first and second jaws to define a needle trajectory for placing a suture across an incision that is closed by the clamp.
Regarding claims 22 and 23, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims a suture guide slot extending through the first and second jaws to define a needle trajectory for placing a suture across an incision that is closed by the clamp, wherein the guide slot extends substantially transverse to the first and second clamping surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 23, 2021